Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Lattig on 26 February 2021.
The application has been amended as follows: 
Claim 1, line 5: delete “the assembly” and insert --the telescoping arm assembly--
Claim 1, line 15: delete “a lock” and insert --the lock--
Claim 13, line 2: delete “at its upper end” and insert --at the second end of the telescoping arm assembly--
Claim 14, line 3: delete “at its upper end” and insert --at an upper end of the lower arm--
Claim 14, line 4: delete “at its lower end” and insert --at a lower end of the upper arm--
Claim 15, line 6: delete “the apparatus” and insert --the remotely-controlled door locking apparatus--
Claim 16, line 9: delete “the apparatus” and insert --the remotely-controlled door locking apparatus--
Claim 16, line 11: delete “the assembly” and insert --the telescoping arm assembly--
Claim 16, line 12: delete “the door” and insert --a door--
Claim 17, line 3: delete “the remote” and insert --the handheld--
Claim 17, line 10: delete “via a control board” and insert --via the control board--
Claim 19, line 15: delete “against a floor surface” and insert --against the floor surface--
Claim 20, line 1: delete “claim 16” and insert --claim 19--
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the removable, remotely-controlled door locking apparatuses as claimed in independent claims 1 and 16 of the instant application or the remotely-controlled door locking apparatus as claimed in independent claim 19 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1, 16, and 19, the prior art of record, including combinations of Demlow et al. (US 20040070217), Aliferis et al. (US 20090322473), Dumas et al. (US 20130237193), Singh (WO 2014056109), Morton (US 4358758), and Milo (US 6580355), discloses locking devices relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically regarding claim 1, the prior art fails to teach a removable, remotely-controlled door locking apparatus having a pressure sensor with the claimed functionality in addition to the other structural elements and functions of claim 1. Specifically regarding claim 16, the prior art fails to teach a removable, remotely-controlled door locking apparatus having a spring-biased hook with the claimed structure and functionality in addition to the other structural elements and functions of claim 16. Specifically regarding claim 19, the prior art fails to teach a remotely-controlled door locking apparatus having a door bottom holding lip with the claimed structure and functionality in addition to the other structural elements and functions of claim 19. One of ordinary skill in the art would not find it obvious to modify the locking devices of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the removable, remotely-controlled door locking apparatuses of claims 1 and 16 or the remotely-controlled door locking apparatus of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 26, 2021